DocuSign Envelope ID: E334FE71-BDDA-4DE1-A442-1A92DE8CB3DA
                         Case 2:20-cv-00357-RSL Document 1 Filed 03/04/20 Page 1 of 20
            Pro Se 1 2016


       1

       2

       3

       4

       5
                                           UNITED STATES DISTRICT COURT
       6                                  WESTERN DISTRICT OF WASHINGTON
       7

       8    Robert W. Monster, an individual,                      CASE NO.
                                                                   [to be filled in by Clerk’s Office]
       9                                  Plaintiff(s),
                    v.                                             COMPLAINT FOR A CIVIL CASE
      10
            Ganeden Biotech, Inc., an Ohio Corporation             Jury Trial: X Yes ☐ No
      11    and Kerry Luxembourg S.à.r.l., a
            Luxembourg Corporation,
      12
                                          Defendants.
      13

      14

      15

      16

      17            Plaintiff Robert W, Monster, an individual and resident of Washington, USA (“Monster”),

      18    for his Complaint against Defendant Ganeden Biotech, Inc. (hereinafter “Ganeden”) and Kerry

      19    Luxembourg S.à.r.l., (hereinafter “Kerry”) alleges as follows:

      20                             I.        THE PARTIES TO THIS COMPLAINT

      21    1.      Plaintiff Monster is an individual and a citizen of Washington located at 3832

      22    234th Ave SE, Sammamish, WA 98074, USA, with a telephone number of (888) 894-

      23    9026.

      24    2.      Upon information and belief, Defendant Kerry is a corporation organized and

      25
            COMPLAINT FOR A CIVIL CASE - 1
DocuSign Envelope ID: E334FE71-BDDA-4DE1-A442-1A92DE8CB3DA
                       Case 2:20-cv-00357-RSL Document 1 Filed 03/04/20 Page 2 of 20
            Pro Se 1 2016


       1    existing under the laws of the Country of Luxembourg having a principal place of

       2    business at 17 rue Antoine Jans, L-1820 Luxembourg, Luxembourg.

       3    3.      Upon information and belief, Defendant Ganeden is a corporation organized

       4    and existing under the laws of the State of Ohio having a principal place of business at

       5    5800 Landerbrook Dr Ste 300., Cleveland, OH 44124-4083, USA, with a telephone

       6    number of (888) 894-9026.

       7                      II.     BASIS FOR JURIDICTION AND VENUE

       8    4.      Subject matter jurisdiction is proper under 28 U.S.C. § 1331, § 1338 and § 2201

       9    and 15 U.S.C. § 1121 because this action involves a federal question arising under 15

      10    U.S.C. § 1114(2)(D)(iv) and (v), and 15 U.S.C. § 1125(d).

      11    5.      This Court has personal jurisdiction over BC30.com because Defendants Ganeden

      12    and Kerry expressly agreed to submit to the Court’s personal jurisdiction. Specifically,

      13    Defendants Ganeden and Kerry filed a UDRP Complaint in which they agreed to submit

      14    to personal jurisdiction in “the location of the principal office of the concerned registrar”

      15    with respect to any challenge to the decision of the UDRP panel. The domain name

      16    <bc30.com> is registered with Epik.com, Incorporated, (the “Registrar”), a corporation

      17    organized and existing under the laws of the State of Washington, having a principal

      18    place of business at 3832 234th ave SE, Sammamish, WA 98075, USA. Because the

      19    concerned Registrar’s principal office is in the State of Washington, Defendants Ganeden

      20    and Kerry have expressly consented to personal jurisdiction in the State of Washington.

      21    6.      Venue is proper under 28 U.S.C. § 1391(b) and § 1391(c)(2).

      22

      23

      24

      25
            COMPLAINT FOR A CIVIL CASE - 2
DocuSign Envelope ID: E334FE71-BDDA-4DE1-A442-1A92DE8CB3DA
                        Case 2:20-cv-00357-RSL Document 1 Filed 03/04/20 Page 3 of 20
            Pro Se 1 2016


       1                                          III.       INTRODUCTION

       2    7.      Monster brings this action to stay the transfer of the <bc30.com> domain name to

       3    Defendants Ganeden and Kerry, to recover damages against Ganeden and Kerry for reverse

       4    domain name hijacking, and to obtain a declaration of lawful use of the domain name

       5    <bc30.com> under the Anti-Cybersquatting Consumer Protection Act (“ACPA”), 15 U.S.C. §

       6    1114 (2)(D), and the Federal Declaratory Judgment Act, 28 U.S.C. § 2201.

       7    8.      As set forth in more detail below, the <bc30.com> domain name incorporates a generic

       8    term, “BC”, a type of bacteria called “Bacillus coagulans.” It is used similarly to lactobacillus

       9    and other probiotics as “beneficial” bacteria. “BC30” is commonly used and descriptive wording

      10    in the probiotics industry which identifies a type of bacteria contained in Ganeden’s bacteria

      11    related goods. Such a term is generic for bacteria and thus not protectable as a trademark for

      12    bacteria.

      13    9.      Additionally, the domain name <bc30.com> consists of the LLNN.com format meaning

      14    it incorporates two letters followed by two numbers, a common domain name configuration with

      15    inherent value and popular with domain name buyers and sellers. The term “BC30” is also not

      16    distinctive for bacteria nor was it distinctive for bacteria at the time the domain name was

      17    registered. Instead, the term is so generic as to be unprotectable as it could easily refer to a

      18    number of other terms including the year 30 B.C. and countless other examples, for example BC

      19    3.0, none of which are identical to, confusingly similar to, nor dilutive of any mark belonging to

      20    Ganeden or Kerry when the domain name was first registered in 2011. Monster lawfully

      21    acquired the domain name with no knowledge of Defendant Ganeden or Defendant Kerry, has

      22    legitimate interests in respect of the domain name, and has consistently acted in good faith.

      23    10.     Ganeden and Kerry have together claimed exclusive rights to the term “BC30” for goods

      24    related to the generic product bacteria but because BC and 30 are generic for bacteria and related

      25
            COMPLAINT FOR A CIVIL CASE - 3
DocuSign Envelope ID: E334FE71-BDDA-4DE1-A442-1A92DE8CB3DA
                       Case 2:20-cv-00357-RSL Document 1 Filed 03/04/20 Page 4 of 20
            Pro Se 1 2016


       1    goods, Ganeden and Kerry have no exclusive rights to that name or any other common term such

       2    as BC or Bacillus Coagulans for bacteria.

       3    11.     In proceedings under the Uniform Domain-Name Dispute Resolution Policy (“UDRP”)

       4    of the Internet Corporation for Assigned Names and Numbers (“ICANN”), Ganeden and Kerry

       5    knowingly provided the UDRP panel with materially false, incomplete, and misleading

       6    information in an effort hijack the <bc30.com> domain name from Monster. Ganeden and Kerry

       7    knowingly and materially misrepresented that the <bc30.com> domain was identical to,

       8    confusingly similar to, or dilutive of a mark that exclusively belonged to Ganeden and Kerry as

       9    early as 2008. Ganeden and Kerry’s material misrepresentations caused the UDRP panel to order

      10    the transfer of the domain name to Kerry. Accordingly, Monster asks for a declaration of lawful

      11    use of the domain name, injunctive relief prohibiting the transfer of the domain name to Kerry,

      12    and for damages caused by Kerry’s reverse hijacking.

      13                                             IV. BACKGROUND

      14    12.     The domain name <bc30.com> is currently registered with the Registrar Epik.com, Inc.

      15    where it was first registered on June 2, 2011 by a client of Epik, Inc.

      16    13.     On July 15, 2012, after the customary grace period ended, Monster acquired the rights to

      17    the domain name.

      18    14.     Robert W Monster (“Monster”), has maintain the <bc30.com> domain name at registrar

      19    Epik, Inc since then accruing at least 8 years of renewal fees.

      20    15.     As of February 28th, 2020, Monster owns and has used the <bc30.com > domain name in

      21    good faith since its registration on June 2, 2011.

      22    16.     Monster has developed a large portfolio of domain names incorporating common words,

      23    acronyms, generic dictionary words, phrases, topics, and geo-locations, some of which have been

      24

      25
            COMPLAINT FOR A CIVIL CASE - 4
DocuSign Envelope ID: E334FE71-BDDA-4DE1-A442-1A92DE8CB3DA
                       Case 2:20-cv-00357-RSL Document 1 Filed 03/04/20 Page 5 of 20
            Pro Se 1 2016


       1    the subject of inquiries by third parties wishing to purchase such domain names for their own

       2    use.

       3    17.     As a user and seller of generic and descriptive domain names, Monster owns and operates

       4    numerous domain names and has a legitimate business interest in owning and operating generic

       5    and descriptive domain names along with their associated websites.

       6    18.     Monster does not send outbound emails, call third parties, or make any other outbound

       7    communication unless he receives an inquiry first initiated by an inquiring party. Monster never

       8    initiated contact with Ganeden or Kerry about the domain name <bc30.com> or about any other

       9    domain names.

      10    19.     Monster had no knowledge of Ganeden or Kerry at the time <bc30.com> was first

      11    registered nor any knowledge of Ganeden or Kerry when the domain was acquired by Monster.

      12    20.     At the time of the registration of the domain name <bc30.com>, Ganeden or Kerry had

      13    no common law or federal trademark rights to the term “bc30” for any goods or services related

      14    to bacteria or bacteria related services.

      15    21.     As of the date of the filing of this Complaint, Monster registered, used and

      16    continues to use the <bc30.com> domain name in good faith and its current and past use was and

      17    continues to be a bona fide use.

      18    22.     On Oct. 13, 2010, Ganeden filed with the U.S. Patent & Trademark Office Application

      19    (hereinafter the “USPTO”) Serial No. 85151721 to register the mark “BC30” on the Principal

      20    Register under Section 1(b) intent-to-use filing basis in International Class 1 for “bacteria used in

      21    the manufacture of foods and nutritional supplements.”

      22    23.     The term “BC” stands for a type of bacteria called “Bacillus coagulans” and “30” referred

      23    to a strain of the bacteria. A strain is a genetic variant or subtype of a microorganism (e.g., virus

      24    or bacterium or fungus).

      25
            COMPLAINT FOR A CIVIL CASE - 5
DocuSign Envelope ID: E334FE71-BDDA-4DE1-A442-1A92DE8CB3DA
                       Case 2:20-cv-00357-RSL Document 1 Filed 03/04/20 Page 6 of 20
            Pro Se 1 2016


       1    24.      Ganeden failed to disclose the fact that term “BC” stands for a type of bacteria called

       2    “Bacillus coagulans” to the USPTO when they filed their application for trademark registration

       3    for the term “BC30”.

       4    25.      On Dec. 07, 2010, the USPTO Examiner assigned to examine this application requested

       5    information as to the significance of the term “BC30” and Ganeden did not disclose to the

       6    Examiner that “BC” was a generic term for “Bacillus coagulans” or that “BC30” was a strain of

       7    “Bacillus coagulans.” Instead of responding to the Examiner statins the significance of “BC30”,

       8    Ganeden’s representatives referred the Examiner to Ganeden’s response in another trademark

       9    application, Application Serial Number 77677109 in which the Examiner sent an Office Action

      10    dated April 15, 2009 requiring the term “BC30” for the mark “Ganeden BC30 PROBIOTIC

      11    POWERED BY DIGESTIVE & IMMUNE HEALTH” to be disclaimed for being generic of the

      12    goods.

      13    26.      In that April 15, 2009 Office Action, the Examiner required responses to the following

      14    questions:

      15             “INFORMATION REQUIRED

      16             Applicant must explain whether “BC30” has any meaning or significance in the industry

      17             in which the goods are manufactured/provided, or if such wording is a “term of art”

      18             within applicant’s industry. See 37 C.F.R. §2.61(b); TMEP §814.

      19             Further, applicant must provide additional information about this wording to enable

      20             proper examination of the application. Specifically, applicant must respond to the

      21             following questions:

      22             1) Does BC30 identify a particular bacterial strain?

      23

      24

      25
            COMPLAINT FOR A CIVIL CASE - 6
DocuSign Envelope ID: E334FE71-BDDA-4DE1-A442-1A92DE8CB3DA
                       Case 2:20-cv-00357-RSL Document 1 Filed 03/04/20 Page 7 of 20
            Pro Se 1 2016


       1            2) Is applicant is the only source of the particular bacterial strain identified in Class 1 of

       2            the application and/or used as an ingredient by applicant in its Class 5 goods, and if not,

       3            what other sources exist of this particular bacterial strain?

       4            3) Has this particular bacterial strain has ever been the subject of a patent in any country?

       5            Provide all relevant details of any such patents.

       6            4) By what other names is this particular bacterial strain known?”

       7    27.     In the response to that Office Action, Ganeden failed to answer each and every of the

       8    Examiner’s questions. The Examiner made two notations to the file on 6/11/2011 indicating only

       9    “[s]ee Reg. No. 3962293 for information regarding significance of mark” but, in that registration,

      10    (U.S. Trademark Reg, No. 3962293,) the USPTO Examining Attorney required that the “BC30”

      11    component of the mark be disclaimed stating that “BC30” is merely descriptive of the type of

      12    bacteria contained in Applicant's goods. In that application, Applicant responded that the term

      13    “BC30” was not used alone but as a part of an overall trademark and thus should not be

      14    disclaimed. Specially, Ganeden stated “Applicant’s goods contain a strain of bacteria referred to

      15    as Bacillus coagulans GBI-30 (ATCC Designation Number PTA-6086)” and the evidence

      16    showed that “the designation ‘BC30’ is known by third-parties as a component of Applicant’s

      17    overall trademark” and “not as a description of a bacteria strain” unlike the “BC30” mark

      18    registration wherein “BC30” was the sole trademark claimed for bacteria.

      19    28.     Ganeden never informed the USPTO Examiner of the significance of the term “BC30” in

      20    relation to its products even though the application for registration was now just for “BC30” and

      21    not a component of another longer “overall” trademark as was the case in the previous

      22    application.

      23

      24

      25
            COMPLAINT FOR A CIVIL CASE - 7
DocuSign Envelope ID: E334FE71-BDDA-4DE1-A442-1A92DE8CB3DA
                       Case 2:20-cv-00357-RSL Document 1 Filed 03/04/20 Page 8 of 20
            Pro Se 1 2016


       1    29.     This aforementioned lack of disclosure by Ganeden that the “BC30” mark as a whole

       2    (and not part of a longer term or mark) had significance for bacteria constituted fraud on the U.S.

       3    Patent & Trademark Office.

       4    30.     On January 08, 2013, Ganeden filed with the U.S. Patent & Trademark Office a

       5    Statement of Use under 15 U.S.C. § 1051(d), which also included a sworn declaration signed

       6    under penalty of perjury by Attorney Michael A. Marrero, counsel for Defendant, that the mark

       7    BC30 was “first used in commerce at least as early as 03/19/2007, and is now in use in such

       8    commerce.” The specimen of use submitted by Ganeden with this declaration did not show the

       9    mark as BC30, but as a different mark “GANEDEN BC30 PROBIOTIC POWERED BY

      10    DIGESTIVE & IMMUNE.”

      11    31.     Mr. Marrero further swore under penalty of perjury:

      12                    [T]he applicant or the applicant’s related company or licensee is using the mark in

      13            commerce on or in connection with all the goods/services in the application or notice of

      14            allowance, or as subsequently modified, and such use by the applicant's related company

      15            or licensee inures to the benefit of the applicant….The signatory being warned that

      16            willful false statements and the like are punishable by fine or imprisonment, or both,

      17            under 18 U.S.C. Section 1001, and that such willful false statements and the like may

      18            jeopardize the validity of the application or submission or any registration resulting

      19            therefrom, declares that all statements made of his/her own knowledge are true and that

      20            all statements made on information and belief are believed to be true.

      21    32.     Based on the lack of representations by Ganeden that “BC30” as a whole had significance

      22    or any meaning relating to bacteria and the non-conforming specimen of use showing

      23    “GANEDEN BC30 PROBIOTIC POWERED BY DIGESTIVE & IMMUNE.”

      24

      25
            COMPLAINT FOR A CIVIL CASE - 8
DocuSign Envelope ID: E334FE71-BDDA-4DE1-A442-1A92DE8CB3DA
                        Case 2:20-cv-00357-RSL Document 1 Filed 03/04/20 Page 9 of 20
            Pro Se 1 2016


       1     Instead of “BC30”, the mark was subsequently registered in Reg. No. 4396539 on September

       2    03, 2013.

       3    33.     On information and belief, such statements were false at the time they were made by

       4    Ganeden.

       5    34.     On information and belief, Ganeden knew that such statements were false at the time they

       6    were made.

       7    35.     On information and belief, Ganeden knowingly made such false statements coupled with

       8    the lack of disclosure of the relevance of “BC30” in regarding to bacteria in order to induce the

       9    U.S. Patent & Trademark Office to issue a certificate of registration.

      10    36.     Insofar as the aforementioned false statements, lack or disclosure and lack of candor were

      11    knowingly made, such statements constitute fraud on the U.S. Patent & Trademark Office.

      12    37.     On July 11, 2019, Ganeden filed a Combined Declaration of Use and Incontestability

      13    under Sections 8 & 15 for the 4396539 Registration for “BC30”, which also included a sworn

      14    declaration signed under penalty of perjury by Lanny M. Schimmel, “Vice President and

      15    Secretary” for Ganeden, that “the mark is in use in commerce on or in connection with the goods

      16    identified above, as evidenced by the attached specimen(s),” and that “[t] he specimen(s) shows

      17    the mark as currently used in commerce on or in connection with the goods.”

      18    38.     The specimen submitted with the Combined Declaration of Use and Incontestability

      19    under Sections 8 & 15 did not show the mark “BC30” alone but the mark “GANEDEN BC30

      20    PROBIOTIC POWERED BY DIGESTIVE & IMMUNE.”

      21    39.     Mr. Schimmel further swore under penalty of perjury:

      22            •       Unless the owner has specifically claimed excusable nonuse, the mark is in use in

      23            commerce on or in connection with the goods identified above, as evidenced by the

      24            attached specimen(s).

      25
            COMPLAINT FOR A CIVIL CASE - 9
DocuSign Envelope ID: E334FE71-BDDA-4DE1-A442-1A92DE8CB3DA
                        Case 2:20-cv-00357-RSL Document 1 Filed 03/04/20 Page 10 of 20
            Pro Se 1 2016


       1            •       The specimen(s) shows the mark as currently used in commerce on or in

       2            connection with the goods.

       3            •       The mark has been in continuous use in commerce for five consecutive years after

       4            the date of registration, or the date of publication under 15 U.S.C. § 1062(c), and is still

       5            in use in commerce on or in connection with all goods listed in the existing registration.

       6            •       There has been no final decision adverse to the owner's claim of ownership of

       7            such mark for such goods, or to the owner's right to register the same or to keep the same

       8            on the register.

       9            •       There is no proceeding involving said rights pending and not finally disposed of

      10            either in the United States Patent and Trademark Office or in a court.

      11            •       To the best of the signatory’s knowledge, information, and belief, formed after an

      12            inquiry reasonable under the circumstances, the allegations and other factual contentions

      13            made above have evidentiary support.

      14            •       The signatory being warned that willful false statements and the like are

      15            punishable by fine or imprisonment, or both, under 18 U.S.C. § 1001, and that such

      16            willful false statements and the like may jeopardize the validity of this submission,

      17            declares that all statements made of his/her own knowledge are true and all statements

      18            made on information and belief are believed to be true.

      19    40.     On information and belief, such statements were false at the time they were made.

      20    41.     On information and belief, Ganeden knew such statements were false at the time they

      21    were made.

      22    42.     Insofar as the aforementioned false statements were knowingly made, such statements

      23    constitute fraud on the U.S. Patent & Trademark Office.

      24

      25
            COMPLAINT FOR A CIVIL CASE - 10
DocuSign Envelope ID: E334FE71-BDDA-4DE1-A442-1A92DE8CB3DA
                         Case 2:20-cv-00357-RSL Document 1 Filed 03/04/20 Page 11 of 20
            Pro Se 1 2016


       1    43.     On information and belief, as of July 11, 2019, Ganeden was not using the mark BC30 in

       2    commerce the Congress may regulate in connection with bacteria.

       3    44.     On information and belief, Ganeden either no longer uses or has never used the BC30

       4    mark alone in connection with bacteria in interstate, international, or other commerce which

       5    Congress may regulate.

       6    45.     On information and belief, Ganeden knowingly made such false statements in order to

       7    induce the U.S. Patent & Trademark Office to accept Ganeden’s Combined Section 8 and 15

       8    affidavit.

       9    46.     Insofar as the aforementioned false statements were knowingly made, such statements

      10    constitute fraud on the U.S. Patent & Trademark Office.

      11    47.     In filing a Section 8 affidavit, Ganeden committed its second act of fraud on the U.S.

      12    Patent & Trademark Office.

      13    48.     8In filing a Section 15 affidavit, Ganeden committed its third act of fraud on the U.S.

      14    Patent & Trademark Office.

      15    49.     For the foregoing reasons, the U.S. Patent & Trademark Office would have never issued

      16    the 4396539 Registration for the term BC30—or maintained the registration—but for the

      17    knowingly fraudulent representations made by Ganeden to the U.S. Patent & Trademark Office

      18    in its Sections 8 and 15 affidavits.

      19    50.     Ganeden’s multiple acts of fraud on the U.S. Patent & Trademark Office warrant

      20    cancellation of Ganeden’s 4396539 Registration.

      21    51.     Ganeden’s non-use of its mark in commerce that Congress may regulate is sufficient

      22    grounds—alone—to cancel the 4396539 Registration.

      23    52.     In relation to bacteria, the term “BC30” is generic. Similarly, Plaintiff Monster’s domain

      24    name <bc30.com> is comprised of a LLNN.com format (meaning it incorporates two letters

      25
            COMPLAINT FOR A CIVIL CASE - 11
DocuSign Envelope ID: E334FE71-BDDA-4DE1-A442-1A92DE8CB3DA
                      Case 2:20-cv-00357-RSL Document 1 Filed 03/04/20 Page 12 of 20
            Pro Se 1 2016


       1    followed by two numbers.) The term is descriptive of a number of terms including the year 30

       2    B.C. as well as countless other uses of the term, for example BC 3.0. This term in the domain

       3    name <bc30.com> is common, generic, and descriptive of goods that include electronic

       4    component names and model numbers, health equipment, power component part numbers, bank

       5    note counters, as well as a number of different services.

       6    53.     Monster has not used the term “bc30” as a mark to indicate the source of any goods or

       7    services in conjunction with the domain name <bc30.com>. As such, no likelihood of confusion

       8    exists between Monster and any mark belonging to a third party including, in particular,

       9    Ganeden’s asserted mark “BC30”.

      10    54.     The registration and trade in domain names containing generic words constitutes a bona

      11    fide use of such generic or descriptive domain names.

      12    55.     Further, the one word term “bc30” was not coined by Ganeden or Kerry; rather, it is a

      13    common term used by numerous third parties in descriptive manners to indicate a strain of

      14    Bacillus coagulans.

      15    56.     Ganeden and Kerry have also claimed exclusive rights to the term “bc30” for their goods

      16    and services based on their alleged use of the name and single term “bc30” continuously in

      17    relation to its goods and services since at least 2008.

      18    57.     Ganeden and Kerry alleged in the UDRP Complaint that Ganeden registered the domain

      19    ganedenbc30.com on October 20, 2006, and that Ganeden has continuously operated a website at

      20    that domain.

      21    58.     On October 23, 2019, an entity called Domain Agents contacted Monster by email as a

      22    broker with an offer to purchase <bc30.com> domain name on behalf of an unnamed party that

      23    was later discovered to be Ganeden and/or Kerry. Domain Agents presented itself as a

      24    negotiation platform that offers safe, secure and neutral place for buyers and sellers to negotiate

      25
            COMPLAINT FOR A CIVIL CASE - 12
DocuSign Envelope ID: E334FE71-BDDA-4DE1-A442-1A92DE8CB3DA
                      Case 2:20-cv-00357-RSL Document 1 Filed 03/04/20 Page 13 of 20
            Pro Se 1 2016


       1    and they did not disclose their client was Ganeden and/or Kerry. Moreover, the email did not

       2    have any metadata making it impossible to know the identity of the offer was from the same

       3    person that made an offer a year prior to this offer, nor did it disclose where they were from or

       4    any other information about the organization making the offer.

       5    59.     On October 25, 2019, Monster received another e-mail from Eric McKegney, a broker

       6    from Domain Agents, offering $4200 for the same domain but Domain Agents failed to disclose

       7    that their client was Ganeden and/or Kerry. Due to the fact there were multiple offers from the

       8    said Domain Agents entity, and because both emails failed to disclose that Domain Agents’

       9    client was Ganeden and/or Kerry, Monster had no sense of whether he was dealing with one

      10    buyer or multiple buyers.

      11    60.     In both these communications initiated by Domain Agents with Monster, Ganeden and

      12    Kerry as well as their agent Domain Agents purposefully and willfully did not disclose that

      13    Ganeden and/or Kerry was the prospective buyer.

      14    61.     In its submissions to the WIPO panel, Ganeden and Kerry together knowingly and

      15    materially misrepresented their alleged use of the “BC30” term alone or in conjunction with any

      16    other mark for bacteria related goods going back to 2006, before the date of the registration of

      17    the domain name <bc30.com>.

      18    62.     Ganeden and Kerry made these statements of alleged use knowing that they were false

      19    and would likely mislead the arbitration panel resulting in a decision against Monster.

      20    63.     Ganeden and Kerry further misrepresented the factual background between the parties to

      21    show bad faith on the part of Monster.

      22    64.     Additionally, Ganeden waited until the year 2013, over 7 years from the date that use was

      23    first alleged, to secure a United States registration for a trademark for the term “BC30” falsely

      24    claiming exclusive use of the term “BC30” with its services from at least 2006.

      25
            COMPLAINT FOR A CIVIL CASE - 13
DocuSign Envelope ID: E334FE71-BDDA-4DE1-A442-1A92DE8CB3DA
                      Case 2:20-cv-00357-RSL Document 1 Filed 03/04/20 Page 14 of 20
            Pro Se 1 2016


       1    65.     Further, Ganeden and Kerry waited 13 years from the alleged date of first use to file a

       2    complaint under the UDRP to gain a transfer of the domain name <bc30.com>.

       3    66.     Ganeden and Kerry’s purposeful and undue delay in filing its UDRP action therefore

       4    barred any relief under the doctrine of laches.

       5    67.     On February 13, 2020, the arbitration panel in the UDRP proceeding issued its ruling in

       6    favor of Ganeden and Kerry. The panel’s decision was based on Ganeden and Kerry’s

       7    misrepresentations that the <bc30.com> domain name is identical or confusingly similar to a

       8    trademark or service in the mark in which Ganeden and Kerry have rights at least as early as

       9    2006. On February 19, 2020 the Registrar, the registrant, Monster, Ganeden and Kerry were

      10    notified by WIPO of the panel’s decision.

      11    68.     Under ICANN Rule 4(k), the Registrar is required to allow 10 business days after the

      12    date the decision is transmitted to the parties. Rule 4.k. states: “k. Availability of Court

      13    Proceedings. The mandatory administrative proceeding requirements set forth in Paragraph 4

      14    shall not prevent either you or the complainant from submitting the dispute to a court of

      15    competent jurisdiction for independent resolution before such mandatory administrative

      16    proceeding is commenced or after such proceeding is concluded. If an Administrative Panel

      17    decides that your domain name registration should be canceled or transferred, we will wait ten

      18    (10) business days (as observed in the location of our principal office) after we are informed by

      19    the applicable Provider of the Administrative Panel's decision before implementing that decision.

      20    We will then implement the decision unless we have received from you during that ten (10)

      21    business day period official documentation (such as a copy of a complaint, file-stamped by the

      22    clerk of the court) that you have commenced a lawsuit against the complainant in a jurisdiction

      23    to which the complainant has submitted under Paragraph 3(b)(xiii) of the Rules of Procedure. (In

      24    general, that jurisdiction is either the location of our principal office or of your address as shown

      25
            COMPLAINT FOR A CIVIL CASE - 14
DocuSign Envelope ID: E334FE71-BDDA-4DE1-A442-1A92DE8CB3DA
                      Case 2:20-cv-00357-RSL Document 1 Filed 03/04/20 Page 15 of 20
            Pro Se 1 2016


       1    in our Whois database. See Paragraphs 1 and 3(b)(xiii) of the Rules of Procedure for details.) If

       2    we receive such documentation within the ten (10) business day period, we will not implement

       3    the Administrative Panel's decision, and we will take no further action, until we receive (i)

       4    evidence satisfactory to us of a resolution between the parties; (ii) evidence satisfactory to us that

       5    your lawsuit has been dismissed or withdrawn; or (iii) a copy of an order from such court

       6    dismissing your lawsuit or ordering that you do not have the right to continue to use your domain

       7    name.”

       8    69.      This complaint is being filed within the 10 business day period after the date the

       9    arbitration decision was transmitted to the parties, on February 19, 2020.

      10                                                     V. COUNT 1

      11                    (Declaration under the Anticybersquatting Consumer Protection Act)

      12    70.      Monster hereby incorporates the allegations of paragraphs 1 through 69 as if set forth

      13    here in full.

      14    71.      Monster’s registration and use of the <bc30.com> domain name, a non distinctive term in

      15    relation to bacteria, does not violate federal trademark law and is wholly permissible under both

      16    federal and state trademark laws.

      17    72.      In connection with the registration of the domain name <bc30.com> in June of 2011,

      18    Monster had no bad faith intent to profit from Ganeden’s or Kerry’s non-existent trademark

      19    rights in the term “BC30” for any product or service, as contemplated by 15 U.S.C. §

      20    1125(d)(1)(A)(i).

      21    73.      Neither Ganeden or Kerry had rights in the mark “BC30” as of the registration date of the

      22    domain name <bc30.com>, and as such, Monster could not have had any intent to divert

      23    consumers from Ganeden’s or Kerry’s online location to a site that could harm any goodwill

      24    represented by Ganeden’s or Kerry’s non-existent mark, either for commercial gain or with the

      25
            COMPLAINT FOR A CIVIL CASE - 15
DocuSign Envelope ID: E334FE71-BDDA-4DE1-A442-1A92DE8CB3DA
                      Case 2:20-cv-00357-RSL Document 1 Filed 03/04/20 Page 16 of 20
            Pro Se 1 2016


       1    intent to tarnish or disparage the non-existent mark, by creating a likelihood of confusion as to

       2    the source, sponsorship, affiliation, or endorsement of the site.

       3    74.     Monster has provided no misleading contact information when applying for the

       4    registration of the domain name, nor has he failed to maintain accurate contact information.

       5    75.     The <bc30.com> domain name contains no term which is identical or confusingly similar

       6    to marks of others that were distinctive at the time of registration of the domain name, nor was

       7    the registration of the domain name dilutive of famous marks that were famous at the time of

       8    registration.

       9    76.     The <bc30.com> domain name contains no mark that is either distinctive or famous

      10    within the meaning of 15 U.S.C. § 1125(c).

      11    77.     At the time of the registration, the domain name <bc30.com> was not identical,

      12    confusingly similar to, or dilutive of any mark belonging to Ganeden’s or Kerry’s marks, as

      13    contemplated by 15 U.S.C. § 1125(d)(1)(A)(ii).

      14    78.     As required by 15 U.S.C. § 1114(2)(D)(v), Monster has given notice to Ganeden and

      15    Kerry of Monster’s intent to file an action to establish that its registration and use of the domain

      16    name <bc30.com> was not and is not unlawful under the Anticybersquatting Consumer

      17    Protection Act.

      18    79.     A dispute exists between Monster, Ganeden and Kerry concerning Monster’s right to

      19    register and use the domain name <bc30.com>. As a consequence thereof, an actual and

      20    justiciable controversy exists between Monster, Ganeden and Kerry.

      21    80.     Monster seeks a declaration that its registration and use of <bc30.com> is lawful and that

      22    the UDRP panel’s decision is incorrect, void and contrary to law.

      23    81.     Monster is and will be irreparably harmed if the <bc30.com> domain is transferred to

      24    Ganeden, Kerry or any third party designated by Ganeden or Kerry.

      25
            COMPLAINT FOR A CIVIL CASE - 16
DocuSign Envelope ID: E334FE71-BDDA-4DE1-A442-1A92DE8CB3DA
                      Case 2:20-cv-00357-RSL Document 1 Filed 03/04/20 Page 17 of 20
            Pro Se 1 2016


       1                                                 VI. COUNT 2

       2                                     (Reverse Domain Name Hijacking)

       3    82.     Monster hereby incorporates the allegations of paragraphs 1 through 81 as if set

       4    forth here in full.

       5    83.     Ganeden and Kerry initiated the UDRP proceeding against Monster in a bad faith

       6    effort to deprive Monster of the <bc30.com> domain name when Ganeden and Kerry had

       7    no right to the domain name.

       8    84.     Ganeden and Kerry knowingly provided the UDRP panel with false, incomplete,

       9    and misleading information in connection with its effort to gain control over the

      10    <bc30.com> domain name.

      11    85.     The UDRP panel’s decision in favor of Ganeden and Kerry was based on

      12    Ganeden’s and Kerry’s knowing and material misrepresentation that the <bc30.com>

      13    domain name is identical or confusingly similar to a trademark or service mark in which

      14    Kerry had rights as of the date of the registration of the domain name <bc30.com>.

      15    86.     Ganeden’s and Kerry’s conduct was knowing, intentional, and improper and caused

      16    Monster to suffer damages that will be established at trial.

      17                                                 VII. COUNT 3

      18    (Cancellation for Fraud On U.S. Patent & Trademark Office Under 15 U.S.C. § 1119, 1120)

      19    87.     Monster repeats and realleges Paragraphs 1 through 86 of this Complaint as

      20    if fully set forth herein.

      21    88.     Ganeden’s acts as complained of herein constitute procurement and

      22    maintenance of a registration in the U.S. Patent & Trademark Office for the mark

      23    BC30 by a false or fraudulent declaration or representation in writing in violation

      24    of 15 U.S.C. § 1120.

      25
            COMPLAINT FOR A CIVIL CASE - 17
DocuSign Envelope ID: E334FE71-BDDA-4DE1-A442-1A92DE8CB3DA
                      Case 2:20-cv-00357-RSL Document 1 Filed 03/04/20 Page 18 of 20
            Pro Se 1 2016


       1    89.     Ganeden committed fraud in the procurement and maintenance of the

       2    4396539 Registration by knowingly, with the intent to deceive the USPTO, making

       3    material misrepresentations that it was using the BC30 mark in commerce that

       4    Congress may regulate in connection with bacteria related products as of March 19,

       5    2007, continued to use the mark in commerce, and continuously used the mark in

       6    commerce for five (5) consecutive years after the date of registration, when in fact,

       7    no such use was taking place.

       8    90.     The issuance and maintenance of the fraudulently procured registration for

       9    the mark BC30 has caused injury and damage to Monster.

      10    91.     Monster has sustained and is entitled to recover actual and treble damages,

      11    attorneys’ fees, and the costs of this litigation pursuant to 15 U.S.C. § 1117, 1120

      12    and injunctive relief pursuant to 15 U.S.C. § 1116.

      13                                          VII.       RELIEF REQUSTED

      14    Wherefore, Monster requests that this Court enter judgment:

      15                A.           declaring that Monster’s registration and use of the domain name

      16    <bc30.com> is not unlawful under the Anticybersquatting Consumer Protection Act;

      17                B.           declaring that Monster’s registration and use of the domain name

      18    <bc30.com> is lawful;

      19                C.           declaring that Monster is not required to transfer the registration for the

      20    domain name <bc30.com> to Kerry;

      21                D.           declaring that any transfer by the Registrar before the 10 business day

      22    window after the arbitration decision was transmitted to the parties is null and void and any such

      23    transfer be immediately reversed;

      24

      25
            COMPLAINT FOR A CIVIL CASE - 18
DocuSign Envelope ID: E334FE71-BDDA-4DE1-A442-1A92DE8CB3DA
                      Case 2:20-cv-00357-RSL Document 1 Filed 03/04/20 Page 19 of 20
            Pro Se 1 2016


       1                E.           entering a permanent injunction enjoining the Registrar from transferring

       2    the <bc30.com> domain name to Kerry;

       3                F.           entering a permanent injunction enjoining Kerry not to accept a transfer of

       4    the domain name <bc30.com> or claiming ownership thereof;

       5                G.       awarding Monster its damages caused by Kerry’s knowing and material

       6        misrepresentation that the <bc30.com> domain name is identical or confusingly similar to a

       7        trademark or service mark in which Kerry had rights as of the registration date of the domain

       8        name <bc30.com>;

       9                H.       awarding Monster his reasonable costs and attorneys’ fees;

      10                I.       awarding Monster statutory damages under 15 U.S.C. § 1117;

      11                J.       Order the Commissioner of Trademarks to cancel the 4396539 Registration for

      12        all goods based any and/or all of the following:

      13            Fraud on the U.S. Patent & Trademark Office in the filing of Defendant’s initial

      14            application;

      15            Fraud on the U.S. Patent & Trademark Office in the filing of Defendant’s Section 8

      16            affidavit;

      17            Fraud on the U.S. Patent & Trademark Office in the filing of Defendant’s Section 15

      18            affidavit; and

      19            Non-use of Defendant’s trademark in commerce that Congress may regulate; and

      20        Grant any such other and further relief as this Court may deem just and proper.

      21                                VIII. CERTIFICATION AND CLOSING

      22            Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

      23    knowledge, information, and belief that this complaint: (1) is not being presented for an improper

      24    purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;

      25
            COMPLAINT FOR A CIVIL CASE - 19
DocuSign Envelope ID: E334FE71-BDDA-4DE1-A442-1A92DE8CB3DA
                       Case 2:20-cv-00357-RSL Document 1 Filed 03/04/20 Page 20 of 20
            Pro Se 1 2016


       1    (2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or

       2    reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so

       3    identified, will likely have evidentiary support after a reasonable opportunity for further

       4    investigation or discovery; and (4) the complaint otherwise complies with the requirements of

       5    Rule 11.

       6            I agree to provide the Clerk's Office with any changes to my address where case-related

       7    papers may be served. I understand that my failure to keep a current address on file with the

       8    Clerk's Office may result in the dismissal of my case.

       9
                                                             3/4/2020
      10            Date of signing:

      11            Signature of Plaintiff

      12            Printed Name of Plaintiff        ROBERT W. MONSTER

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
            COMPLAINT FOR A CIVIL CASE - 20
